number release date id office uilc cca_2009121510061150 ---------- from ----------------------- sent tuesday date am to ----------------- cc subject re advisory opinion the collection_appeals_program is an administrative program governed by the irm it is not based on the code or the regs except with respect to installment agreements see sec_6331 sec_7122 unless a legal issue is present as well questions concerning interpretation of the irm should be directed to collection policy rather than counsel irm provides that taxpayers have the administrative right to appeal after the denial of a request for discharge we checked with collection policy and they agreed that a denial for any reason would be subject_to appeal rights regardless of alternatives offered
